The accident occurred on the side trip and that trip was for the sole benefit of the plaintiff and, therefore, wholly gratuitous on the part of defendant.
The cases cited by my brother have been examined and found to merely apply the rule common to the relation of master and servant, where there is benefit *Page 705 
to the master or where some service is rendered the driver by the passenger or the travel was for the mutual benefit of both driver and passenger. See, Leete v. Griswold Post, No. 97,American Legion, 114 Conn. 400 (158 A. 919).
In Smith v. Fall River Joint Union High School District,118 Cal.App. 673 (5 Pac. [2d] 930), (cited by my brother), a school child, riding in a bus, hired to transport children, was held not a guest, and the origin of the guest act was very aptly stated:
"The veritable flood of 'guest suits' in California during the past few years doubtless spurred the legislature to action, and hence the enactment. These actions generally arose where generous drivers offered rides to those in need, only to find themselves facing an action for damages. Wives would also sue husbands and brothers sue sisters."
If the relation of master and servant can be imagined to have existed while plaintiff was helping her sick sister, it certainly did not cover the trip to another sister's home upon an errand with which defendant had no concern. The relation of master and servant, if ever present, did not accompany the parties on the side trip, and was not restored until return to the regular route and resumption by defendant of his duty as master. See, Brinkman v. Zuckerman, 192 Mich. 624; Drobnicki v.Packard Motor Car Co., 212 Mich. 133; Murphy v. Kuhartz,244 Mich. 54.
At the time of the accident plaintiff was a guest and, no wanton or wilful misconduct on the part of defendant being alleged, there is no right of recovery.
The judgment should be reversed, with costs, and without a new trial.
SHARPE, C.J., and BUTZEL, J., concurred with WIEST, J.
 *Page 1